DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 17/549,652 application filed on 12/13/2021.
Claims 1-19 are currently pending and have been fully considered.

Claim Objections
Claim 19 is objected to because of the following informalities:  the period at the end of “a second bearing coupled to the second mating plate” should be replaced with a semicolon “;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the first stub shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the two bearing support panels” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the two side panels” in line 1, the limitation “the flexure bearing assembly” in line 2 and the limitation “the bearing support” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Reisch et al. (US 2014/0054433).
Addressing claims 1 and 19, Reisch discloses tracker comprising:
a foundation 4;
a flexure assembly (figs. 5-11) mounted on the foundation (fig. 4) and comprising:
a first solar module mounting structure coupler 12 (fig. 10);
	a first mating plate (plate 14 on the left side shown in figs. 8 and 9) and a second mating plate (plate 14 on the right side shown in figs. 7 and 8), the first mating plate defining a first axis (the axis defined by tube 9 attached to the first plate 14) and the second mating plate defining a second axis (the axis defined by the tube 9 attached to the second plate) that is different from the first axis (fig. 4);
	a flex plate 11 (figs. 6, 8 and 10 show the lever 11 includes plates that are bent, which implies the plates of the lever 11 have some flexibility that allows it to flex, the claim does not recite the extent to which the flex plate has to flex to structurally differentiate the claimed flex plate from that of the prior art), the flex plate configured to flex around the first and second axes (the flex plate 11 has some flexibility; therefore, it is configured to flex around the first and second axes in the claimed manner); and
	a first bearing 13 coupled to the first mating plate (fig. 9) and a second bearing 13 coupled to the second mating plate (fig. 8);
	a first solar module mounting structure 9 supported by the first solar module mounting structure coupler (fig. 5).

Addressing claim 4, fig. 6 shows the first and second mating plates have a different shape than the flex plate.

Addressing claim 14, fig. 9 shows the nuts and bolts as the claimed fasteners with the plates 15 as the claimed force distributing washers.

Addressing claim 20, the structural elements 12 on the right side in fig. 8 is the claimed second cradle coupled to the second mating plate and a second torque tube 9 supported by the second cradle (fig. 7), wherein the first solar module mounting structure coupler is a first cradle and the first solar module mounting structure is a first torque tube (please see the rejection of claim 19 above).

Claim(s) 1, 4, 6-8, 10-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Do et al. (US 2011/0023940).
Addressing claims 1 and 19, Do discloses a tracker (figs. 1-2D and 4A-4B) comprising:
	a foundation 600;
	a flexure assembly 400 mounted on the foundation (figs. 4A-4B) and comprising:
	a first solar module mounting structure coupler (the brackets, through which the tube assembly extend, or the cradle as shown in the annotated fig. 2B below);
	a first mating plate (the bracket 412 on the left side in fig. 4A) coupled to the first solar module mounting structure coupler (the bracket 412 on the left side is coupled to the tube assembly 420a that is connected to the solar module mounting structure coupler explained above, [0030]) and defining a first axis (axis of the tube assembly 420a or the axis defined by the longitudinal dimension of the first mating plate),
	a second mating plate (the bracket 412 on the right side in fig. 4A) defining a second axis different from the first axis (the axis of the tube assembly 420b or the axis defined by the longitudinal dimension of the second mating plate is the claimed second axis that is different from the first axis because the tube assembly 420b is different from the tube assembly 420a; therefore, they associated axes are different);
	a flex plate 404 (paragraph [0039] discloses the plates 404 are flexible) disposed between and attached to the first and second mating plates (fig. 4B), the flex plate configured to flex around the first axis and the second axis defined by the first and second mating plates, respectively (the plates 404 are flexible; therefore, they are structurally configured to flex around the claimed axes; the claim does not define the extent to which the flex plate flexes with respect to the first and second axes to structurally differentiate the claimed flex plate from that of the prior art); and
	a first bearing (either the interconnect 406 or the protruding shaft 410 on the left side is the structural equivalence to the claimed first bearing; the word “bearing” is interpreted to include the definitions “something that supports weight” and “a support, guide, or locating piece for a rotating or reciprocating mechanical part” according to www.thefreedictionary.com; therefore, the interconnect 406 and the protruding shaft 410 on the left side, which supports the weight of the left bracket 412 as well as support for a rotating or reciprocating mechanical part during sun tracking, is the structural equivalence to the claimed first bearing) coupled to the first mating plate (fig. 4B) and a second bearing (the protruding shaft 410 on the right side) coupled to the second mating plate (fig. 4B);
	a first solar module mounting structure (the torque tube that extends through the cradle shown in the annotated fig. 2b below) supported by the first solar module mounting structure coupler (figs. 2A-2B).

    PNG
    media_image1.png
    399
    506
    media_image1.png
    Greyscale


Addressing claim 4, fig. 4A shows the flex plate is a different shape than the first and second mating plates.

Addressing claims 6-7, when the interconnects 406 are the structural equivalence to the claimed first and second bearings, the shafts 410 on the left and right sides are the structural equivalence to the claimed first and second stub shafts perpendicular to the first and second mating plates, respectively.

Addressing claim 8, fig. 4A shows the bearings 406 are attached to the associated stub shafts 410.

Addressing claims 10-11, in annotated fig. 2B above, the cradle is the claimed first solar module mounting structure coupler attached to the first stub shaft (the shaft 410 on the left side in fig. 4A, via the intervening structures) and configured to support an end of the tube 420a or the claimed a first solar module mounting structure,
	likewise, the cradle of the solar collector 102 that is coupled to the tube 420b on right side in fig. 4A is the structural equivalence to the claimed second solar module mounting structure coupler attached to the second stub shaft (the shaft 410 on the right side in fig. 4A, via the intervening structures) and configured to support an end of the tube 420b or the claimed second solar module mounting structure.

Addressing claim 12, the interconnectors 406 in fig. 4A correspond to the claimed first and second overload springs between the first and second mating plates and the flex plate.

Addressing claim 13, the interconnectors 406 in fig. 4A correspond to the claimed third and fourth overload springs between the first and second mating plates and the flex plate

Addressing claim 14, fig. 4B shows the claimed nuts and bolts as the claimed fasteners attaching first and second mating plate to the flex plate with force distributing washers.

Addressing claim 15, figs. 4A-6 disclose the flex plate and the first and second mating plates are disposed on a bearing support comprising: two bearing support panels 408 and two side panels (606 and 604).

Addressing claim 16, fig. 4A shows the first mating plate and the second mating plate are attached to first and second stub shafts 410, the first and second stub shafts extend along a third axis, and the two bearing support panels 408 comprise bearing support slots (fig. 5) arranged to allow the first bearing and second bearing 410 to move such that the first and second stub shafts 410 are rotated around a fourth axis perpendicular with the second axis (the axis defined by the longitudinal dimension of the second mating plate 412).

Addressing claim 18, the structures 406 correspond to the claimed spacers between the first and second mating plates and the flex plate.

Addressing claim 20, a second cradle coupled to the second mating plate (the bracket or the claimed cradle of the collector 102, as annotated in fig. 2B, associated with the mating plate 412 on the right side via the torque tube 420b) and a second torque tube 420b supported by the second cradle (the torque tube is inserted through the cradle), wherein the first solar module mounting structure couple is a first cradle (annotated fig. 2B above) and the first solar module mounting structure is a first torque tube (please see rejection of claim 19 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2011/023940) in view of Taha et al. (WO 2018075368).
Addressing claim 3, Do is silent regarding the first and second mating plates have a rectangular shape.

Taha discloses mating plates for supporting the torque tubes to an actuating element; wherein, the mating plates have round shape in fig. 3A, irregular shape in fig. 7 or rectangular shape in fig. 9.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the mating plate of Do with the rectangular shape disclosed by Taha in order to obtain the predictable result of attaching the torque tube support to the actuating structure (Rationale B, KSR decision, MPEP 2143), especially when the specification does not disclose any criticality with regard to the claimed rectangular shape.

Addressing claim 17, Do is silent regarding the two side panels comprise adjustment slots arranged to allow tilting the flexure bearing assembly on a foundation supporting the bearing support.

Taha discloses two side panels (the side panels attached to the foundation 110 in fig. 6) of the integrated bearing support comprise adjustment slots 620 to allow tilting the flexure bearing assembly on a foundation 110 supporting the bearing assembly (fig. 6).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the bearing support of Do with the side panels having adjustment slots disclosed by Taha in order to adjust and to align the flexure assembly on the foundation support (Taha, [0046]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (US 2011/023940) in view of Cole et al. (US 2012/0180845).
Addressing claim 9, Do is silent regarding the first and second bearing are plastic.

Cole disclose the bearing 230 is made of plastic [0098].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the bearings of Do with the plastic material disclosed by Cole in order to obtain the predictable result of supporting and allowing rotation for sun tracking (Rationale B, KSR decision, MPEP 2143).

Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/26/2022